OPINION
By STEVENS, J.
It is urged in this court that the lack of consideration for the signing of said note is by reason of said note having been given for the purpose of carrying into effect a contract in restraint of trade; said contract pertaining to the purchase of the Howard Cleaners, a cut-rate chain dry cleaning and pressing concern.
The note in question was given by plaintiffs in error to defendant in error, to secure defendant in error for personally signing a large note for the unpaid balance of the purchase price of said Howard Cleaners, of which purchase price plaintiffs in error agreed to pay their pro rata share.
We cannot agree with the contention of plaintiffs in error with respect to the lack of consideration for the signing of said' note, but on the contrary we find that tffere was *156a valid and valuable consideration as between Read and plaintiffs in ■ error.
The evidence further convinces us that the $100 cash payment claimed by plaintiffs in error as a credit upon said note, was not in fact a payment upon said note, but was a cash payment upon an agreed assessment of $350.
Having arrived at the foregoing conclusions, the judgment of the trial court is affirmed.
FUNK, J, concurs.
WASHBURN, PJ, not participating.